Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered September 10, 2007, which granted plaintiff’s motion for summary judgment, unanimously affirmed, without costs.
Summary judgment was properly granted to plaintiff after it demonstrated that the allegations of the underlying complaint fell within an exclusion. The policy clearly and unambiguously provides that it “shall not apply to any Claim based upon or arising out of, in whole or in part . . . the Insured’s capacity or status as . . . [a] director.” The claims in the underlying lawsuit arise, in part, out of the individual defendant’s status as a director of the plaintiff in the underlying action. Concur—Mazzarelli, J.E, Friedman, Buckley, Acosta and Freedman, JJ.